DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 4/28/2022.
Claim(s) 15, 27-37 is/are pending in this Office Action.
Claim(s) 15, 27, 37 is/are amended.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15, 27-31, 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over by An et al. (US 2013/0211656), hereafter referred to as An, in view of Wang et al. (US 2018/0239352 A1), hereafter referred to as Wang.
Regarding claims 15 and 27, An teaches a driving control apparatus (“FIG. 4 is a diagram showing the configuration of the autonomous driving apparatus 100 for a vehicle according to an embodiment of the present invention”, para. 0057) comprising a control device (“an autonomous driving apparatus 100 for a vehicle, a driver terminal 200, an autonomous driving context data server 300, and an autonomous driving sharing server 400”, para. 0049, Fig. 3) and configured to create a driving plan (“path”, see Fig. 4 and Abstract citation below) and cause a controller (“context determination main control unit 190”, Fig. 4) of a vehicle (“vehicle”, see Fig. 1-3 and para. 0049 citation above) to execute the driving plan (“The context determination main control unit controls the autonomous driving of the vehicle along the local path.”, Abstract), 
the control device being further configured to:
perform a driving control method (“FIGS. 11 and 12 are flowcharts illustrating an autonomous driving method for a vehicle according to an embodiment of the present invention.”, para. 0116) comprising: 
acquiring a destination (“destination”, see “S53” of Fig. 11 and para. 0119 citation below) of the vehicle (“The autonomous driving apparatus 100 for a vehicle receives the destination of a driver via the driver terminal 200 and uses the received destination to set a destination at step S53.”, para. 0119); 
referring to map information having a first map (“reliable sections”, see para. 0038-0039 citation below and Fig. 1) that includes identification information (“autonomous driving context data”, see para. 0038-0039 and 0041-0042 citations below, “The autonomous driving context data may correspond to data required for the autonomous driving of the vehicle, and may include at least one of a data gathering time, a gathering position, a GPS context, lane recognition information”, para. 0017) of a travel lane (“lane”, see para. 0041-0042 citation below) of a road (“real road”, see para. 0038-0039 citation below, see also “sections of a national road and an expressway” para. 0040) comprising one or more lanes (see at least one lane in Fig. 1) in a traveling direction (see arrows indicating a traveling direction in Fig. 1) and a second map (“unreliable sections”, see para. 0044 citation below and Fig. 1) that does not include the identification information of the travel lane (“FIGS. 1 and 2 are diagrams illustrating the concept of autonomous driving in reliable sections according to an embodiment of the present invention. A reliable section corresponds to a spatial-temporal section in which autonomous driving context data, such as recognition information or map information, satisfies conditions required to perform autonomous driving on a specific road. Here, the required conditions include the case where a resulting sensor value can be used, the case where a recognized resulting value falls within a set error range, and the case where map information matches a real road”, para. 0038-0039,
“Referring to FIG. 1, unreliable sections correspond to a GPS shadow region A in which the reception of GPS signals is impossible while a vehicle is travelling and an area B in which the recognition of a signal lamp is impossible because of the position of the signal lamp or a view hidden by a preceding vehicle while a vehicle is travelling”, para. 0044); 
calculating a route (“autonomous driving global path”, see “S54” of Fig. 11 and para. 0120 citation below) from a current position (“current position”, see “S52” of Fig. 11 and para. 0120 citation below) of the vehicle to the destination (“The autonomous driving apparatus 100 for a vehicle searches for an autonomous driving global path (e.g., a node and link level path) from the current position to the set destination at step S54”, para. 0120);
when traveling along a first route included in the route and belonging to the first map, setting a first driving control (“vehicle drives autonomously”, see para. 0041-0042 citation below, “The autonomous driving apparatus 100 for a vehicle determines whether the subsequent link corresponds to a reliable section at step S66…If, as a result of the determination at step S66, it is determined that the subsequent link corresponds to a reliable section, the autonomous driving apparatus 100 for a vehicle determines whether the vehicle is now moving under autonomous driving at step S67”, para. 0126), while when traveling along a second route included in the route and belonging to the second map, setting a second driving control with a lower level of autonomous driving than that of the first driving control (“hand over the control of the vehicle”, see para. 0045 citation below, “The autonomous driving apparatus 100 for a vehicle determines whether the subsequent link corresponds to a reliable section at step S66. If, as a result of the determination at step S66, it is determined that the subsequent link does not correspond to a reliable section, the autonomous driving apparatus 100 for a vehicle proceeds to step S60”, para. 0126, “If, as a result of the determination at step S60, it is determined that the vehicle is now moving under autonomous driving, the autonomous driving apparatus 100 for a vehicle requests manual driving from the driver via the driver terminal 200 at step S61”, para. 0124,
“Autonomous driving context data for a reliable section corresponds to all the data which is required when a vehicle drives autonomously. This autonomous driving context data is gathered for specific time and space spans, and is used to determine a reliable section via simulation or to perform real autonomous driving…The autonomous driving context data includes the data gathering time and position, a GPS context (e.g., the number of satellites and the error rate), lane recognition information (e.g., the lane recognition rate), matching with stored 3D map information (e.g., the number of lanes and the road curvature)”, para. 0041-0042,
“When a driver uses an autonomous driving apparatus for a vehicle according to an embodiment of the present invention through these unreliable sections, the vehicle may autonomously drive in a reliable section and then should hand over the control of the vehicle to the driver before entering one of the unreliable sections”, para. 0045),
(where “manual driving” which corresponds to applicant’s “second driving control” has a lower level of autonomous driving than “autonomous driving” which corresponds to applicant’s “first driving control”); 
creating the driving plan (for the “reliable section”: “autonomous driving local path”, see para. 0131 citation below and “S74” of Fig. 12, or alternatively for the “unreliable section”: “vehicle is moved by the driver”, see para. 0121 citation below and “S55” resultant of “NO” at “S60” of Fig. 11-12, see para. 0124 citation below) for the vehicle to travel along the route with contents of the set driving control 
(“If, as a result of the determination at step S72, it is determined that autonomous driving is possible based on the autonomous driving context data, the autonomous driving apparatus 100 for a vehicle plans an autonomous driving local path based on the results of the simulation at step S74. Here, the autonomous driving local path corresponds to the trajectory of the vehicle in which obstacles within a specific distance from the position of the vehicle are avoided, and it is a path which is most suitable for autonomous driving which has been obtained from the simulation”, para. 0131, 
“Thereafter, the autonomous driving apparatus 100 for a vehicle determines whether the vehicle is now moving under autonomous driving at step S60.”, para. 0124, “The vehicle is moved by the driver or via autonomous driving based on the autonomous driving global path retrieved by the autonomous driving apparatus 100 for a vehicle at step S55”, para. 0121); and 
transmitting the driving plan to the controller of the vehicle (“The path planning unit 170 searches for a global path and a local path, and plans the path of the vehicle based on the results of a search performed by the driving control unit 180. Here, the global path corresponds to at least one path along which a vehicle may travel from the current position of the vehicle to a set destination. Furthermore, the local path corresponds to a path which is most suitable for autonomous driving which is obtained by running a simulation based on a global path. The context determination main control unit 190 operates in conjunction with the driver terminal 200, and controls the autonomous driving of a vehicle in response to a request from a driver received via the driver terminal 200 and based on the driving context of the vehicle”, para. 0066-0067), wherein 
the first driving control includes control by the autonomous driving based on the identification information of the travel lane (“autonomous driving mode is a mode in which the driving path of the vehicle is autonomously set based on the results of the recognition of an environment around the vehicle and the vehicle is controlled according to the determined driving path”, para. 0051, wherein the “autonomous driving context data” is used to “perform autonomous driving”, see para. 0041-0042 citation above), and 
the second driving control does not include the lane change driving control (“Manual driving mode is a mode in which a vehicle driver should drive the vehicle himself or herself”, para. 0051).
An does not explicitly teach wherein the first driving control includes lane change driving control and the second driving control does not include the lane change driving control but includes lane-keeping control. However, An states, “the driving mode of the vehicle includes manual driving mode and autonomous driving mode. Manual driving mode is a mode in which a vehicle driver should drive the vehicle himself or herself, and autonomous driving mode is a mode in which the driving path of the vehicle is autonomously set based on the results of the recognition of an environment around the vehicle and the vehicle is controlled according to the determined driving path” in para. 0051. One of ordinary skill in the art would have recognized before the effective filing date that the “autonomous driving mode” and the “manual driving mode” of An could include varying levels of automation, as multiple driving automation features that perform at different driving automation levels were well-known in the art.
See, Wang teaches a system and method for operating vehicles at different degrees of automation, comprising:
a first driving control (“passing mode 304”, Fig. 3) which includes lane change driving control (“cause the vehicle to change lanes”, para. 0027) (“Passing mode 304 can correspond to a mode to which the vehicle can transition if conditions in the vehicle's surroundings dictate that the vehicle should pass another vehicle in the same driving lane… passing mode 304 can simply cause the vehicle to change lanes, and not necessarily pass the other vehicle. The logic or procedures associated with mode 304 can be specific to mode 304 to ensure that successful passing or lane changing is completed”, para. 0027), and
a second driving control (“lane-following mode 302”, Fig. 3) which does not include the lane change driving control but includes lane-keeping control (“operate according to a first set of driving logic or procedures to stay within the current driving lane and along a driving route”, para. 0024) (“FIG. 3 illustrates an exemplary block diagram of modes that perform automated driving operations according to examples of the disclosure. Each of modes 302, 304, 306, 308, 310, and 312 correspond to a set of driving logic or procedures for controlling the vehicle at the fully automated level (e.g., as described above with reference to FIGS. 1-2). For example, while the vehicle is operating in lane-following mode 302, the vehicle can operate according to a first set of driving logic or procedures to stay within the current driving lane and along a driving route (e.g., make any necessary turns along the driving route)”, para. 0024, wherein “mode 302” does not include changing lanes as Wang teaches “mode 302 can be associated with a first set of criteria for transitioning out of mode 302 (e.g., criteria that is satisfied when information about the vehicle's surroundings indicates that the vehicle should not remain in mode 302), such that if, while operating in mode 302, the vehicle determines that the first set of criteria is satisfied, it automatically (e.g., without driver input) initiates operations to transition away from operating in mode 302”, para. 0024, when this determination is made “the vehicle can automatically transition from mode 302 to mode 304”, para. 0027 where lane change does occur, see Fig. 3).
All the components are known in An and Wang. An teaches all the limitations but for which driving automation features are included in each of the first driving control and the second driving control. However, An teaches the second driving control has a lower level of autonomous driving that the first driving control (“manual driving”, para. 0124 has a lower level of autonomous driving than “autonomous driving”, para. 0126). Thus, since Wang similarly teaches a second driving control has a lower level of autonomous driving that a first driving control (“lane-following mode 302”, Fig. 3 has a lower level of autonomous driving than “passing mode 304”, Fig. 3), it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of An and Wang such that the “autonomous driving” and “manual driving” of An comprise the driving automation features, as taught by Wang (“cause the vehicle to change lanes”, para. 0027, and “operate according to a first set of driving logic or procedures to stay within the current driving lane and along a driving route”, para. 0024, respectively). The motivation to combine would be to implement these well-known levels of automation into the “environment in which the autonomous driving apparatus for a vehicle according to the embodiment of the present invention has been applied” of An (para. 0049) and to cause the “vehicle” (Fig. 1-3) of An to “transition between levels of automation in response to determining that certain conditions exist in the vehicle's surroundings and/or based on user input (e.g., preferences)”, as taught by Wang (para. 0014).
The examiner notes that although An does not explicitly state “autonomous driving” comprises lane change driving control, and “manual driving” comprises lane-keeping driving control and excludes lane change driving control, a specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984).
Regarding claim 28, An further teaches presenting the driving plan to a driver (“driver”, see para. 0045 and 0139 citation below) or a passenger of the vehicle before executing the driving plan, the driving plan including a control change point (see circles at arrow tips in Fig. 1 which are points at which “hand over” occurs between the “reliable section” and the “unreliable sections”, see para. 0045 citation below) at which the first driving control and the second driving control are switched (“When a driver uses an autonomous driving apparatus for a vehicle according to an embodiment of the present invention through these unreliable sections, the vehicle may autonomously drive in a reliable section and then should hand over the control of the vehicle to the driver before entering one of the unreliable sections. Thereafter, when the vehicle moves out of the unreliable section and into a reliable section, the vehicle may drive autonomously.”, para. 0045, “The driver terminal 200 provides the driver with information about paths from the current position of the vehicle to the destination via its screen and also provides the driver with information about which of the paths is the path along which autonomous driving is possible.”, para. 0139).  
Regarding claim 29, An further teaches presenting (“vehicle requests that the driver switch the driving mode”, see para. 0141-0142 citation below, where the “request” corresponds to applicant’s “presenting”) a control change point (see points where arrow tips meet section lines in Fig. 13 which are points at which hand over occurs between the “reliable section” and the “unreliable sections”, see para. 0045 and 0141-0142 citations below) to a driver (“driver”, see para. 0045 and 0139 citation below) or a passenger of the vehicle when passing through a point before the control change point by a predetermined distance (“before entering one of the unreliable sections”, see para. 0045 citation below corresponds to applicant’s “passing through a point before the control change point”), the control change point being a point at which the first driving control and the second driving control are switched (“When a driver uses an autonomous driving apparatus for a vehicle according to an embodiment of the present invention through these unreliable sections, the vehicle may autonomously drive in a reliable section and then should hand over the control of the vehicle to the driver before entering one of the unreliable sections. Thereafter, when the vehicle moves out of the unreliable section and into a reliable section, the vehicle may drive autonomously.”, para. 0045,
“If it is determined that a subsequent link is an unreliable section in the state in which the vehicle is being autonomously driven, the autonomous driving apparatus 100 for a vehicle requests that the driver switch the driving mode of the vehicle to manual driving mode via the driver terminal 200. In response to the request, the driver switches the driving mode of the vehicle to manual driving mode and drives the vehicle by himself. When the vehicle enters a reliable section again, the autonomous driving apparatus 100 for a vehicle informs the driver that autonomous driving is possible. Accordingly, the autonomous driving apparatus 100 for a vehicle may perform control so that autonomous driving is made to the destination in autonomous driving mode.”, para. 0141-0142, “The driver terminal 200 provides the driver with information about paths from the current position of the vehicle to the destination via its screen and also provides the driver with information about which of the paths is the path along which autonomous driving is possible.”, para. 0139).   

Regarding claim 30, An further teaches wherein the second driving control includes an assist on the driving by a driver (“driver, “The driver terminal 200 is a terminal that is held by a driver, and provides the driver with map information”, para. 0051)
(this limitation is taught in the rejection to claim 15, “Manual driving mode is a mode in which a vehicle driver should drive the vehicle himself or herself” (para. 0051), wherein the “manual driving mode” comprises manual driving by a “driver” with a low level of autonomy, see combination of An and Wang).  

Regarding claim 31, An further teaches wherein creating the driving plan further includes driving control to move the vehicle to a centerline-side lane (see Fig. 8-9 wherein the vehicle changes lanes from a right lane to a left lane and back again the right lane, where the left lane corresponds to applicant’s “centerline-side lane”, “FIGS. 8 to 10 are diagrams illustrating methods of generalizing the driving path of a driver according to embodiments of the present invention.”, para. 0107), and further includes a control change point (see circles at arrow tips in Fig. 1 which are points at which “hand over” occurs between the “reliable section” and the “unreliable sections”, see para. 0045 citation below) at which the first driving control and the second driving control are switched (“When a driver uses an autonomous driving apparatus for a vehicle according to an embodiment of the present invention through these unreliable sections, the vehicle may autonomously drive in a reliable section and then should hand over the control of the vehicle to the driver before entering one of the unreliable sections. Thereafter, when the vehicle moves out of the unreliable section and into a reliable section, the vehicle may drive autonomously.”, para. 0045).  
An does not explicitly teach wherein the moving of the vehicle to the centerline-side lane is on an upstream side of the control change point. However, this limitation is inherent. An teaches moving the vehicle to a centerline-side lane during a method “by which the autonomous driving apparatus 100 for a vehicle generalizes the driving path of a driver” (para. 0106), “wherein the context determination main control unit controls the autonomous driving of the vehicle based on results of the generalization of the path of the driver” (para. 0021). Thus, it is inherent that the moving of the vehicle to the centerline-side lane is on an upstream side of the control change point, as the method of generalizing occurs prior to operating the vehicle autonomously (as in “S67” of Fig. 12, see also rejection to claim 15) in the “reliable section” (see Fig. 1 and rejection to claim 15).

Regarding claim 33, An further teaches wherein creating the driving plan further includes driving control to set a speed of the vehicle to a target value (“average driving speed of each link”, see para. 0041-0042 citation below) when traveling through a control change point (see circles at arrow tips in Fig. 1 which are points at which “hand over” occurs between the “reliable section” and the “unreliable sections”, see para. 0045 citation below) at which the first driving control and the second driving control are switched (“Autonomous driving context data for a reliable section corresponds to all the data which is required when a vehicle drives autonomously. This autonomous driving context data…is used to…perform real autonomous driving. The autonomous driving context data includes…the average driving speed of each link”, para. 0041-0042,
“When a driver uses an autonomous driving apparatus for a vehicle according to an embodiment of the present invention through these unreliable sections, the vehicle may autonomously drive in a reliable section and then should hand over the control of the vehicle to the driver before entering one of the unreliable sections. Thereafter, when the vehicle moves out of the unreliable section and into a reliable section, the vehicle may drive autonomously.”, para. 0045).  

Regarding claim 34, An further teaches wherein creating the driving plan further includes driving control to make an amount of change in behavior of the vehicle less than a predetermined value (“the speed limit/turn restriction signpost position”, see para. 0041-0042 citation below) when traveling through a control change point (see circles at arrow tips in Fig. 1 which are points at which “hand over” occurs between the “reliable section” and the “unreliable sections”, see para. 0045 citation below) at which the first driving control and the second driving control are switched (“Autonomous driving context data for a reliable section corresponds to all the data which is required when a vehicle drives autonomously. This autonomous driving context data…is used to…perform real autonomous driving. The autonomous driving context data includes…signpost recognition information (e.g., the speed limit/turn restriction signpost position”, para. 0041-0042,
“When a driver uses an autonomous driving apparatus for a vehicle according to an embodiment of the present invention through these unreliable sections, the vehicle may autonomously drive in a reliable section and then should hand over the control of the vehicle to the driver before entering one of the unreliable sections. Thereafter, when the vehicle moves out of the unreliable section and into a reliable section, the vehicle may drive autonomously.”, para. 0045).  
Regarding claim 35, An further teaches wherein creating the driving plan further includes driving control to reduce a control gain (“requests that the driver switch the driving mode of the vehicle to manual driving mode”, see para. 0141-0142 citation below) of the vehicle when traveling through a control change point (see point where arrow tips meet lines  in Fig. 13 which are points at which hand over occurs between the “reliable section” and the “unreliable sections”, see para. 0045 and 0141-0142 citations below) at which the first driving control and the second driving control are switched (“When a driver uses an autonomous driving apparatus for a vehicle according to an embodiment of the present invention through these unreliable sections, the vehicle may autonomously drive in a reliable section and then should hand over the control of the vehicle to the driver before entering one of the unreliable sections. Thereafter, when the vehicle moves out of the unreliable section and into a reliable section, the vehicle may drive autonomously.”, para. 0045,
(“If it is determined that a subsequent link is an unreliable section in the state in which the vehicle is being autonomously driven, the autonomous driving apparatus 100 for a vehicle requests that the driver switch the driving mode of the vehicle to manual driving mode via the driver terminal 200. In response to the request, the driver switches the driving mode of the vehicle to manual driving mode and drives the vehicle by himself. When the vehicle enters a reliable section again, the autonomous driving apparatus 100 for a vehicle informs the driver that autonomous driving is possible. Accordingly, the autonomous driving apparatus 100 for a vehicle may perform control so that autonomous driving is made to the destination in autonomous driving mode.”, para. 0141-0142).
Regarding claim 36, Wang further teaches switching between the first driving control and the second driving control is executed in a lane (“current road”, para. 0022) having a curvature less than a predetermined curvature (“does not curve for a threshold distance”, para. 0022) (“possible transitions between automated levels 210, 220, 230, and 240 can be automatically detected…the vehicle can be operating in the drive-by-wire level 240 with the driver electronically controlling the speed and steering of the vehicle when the vehicle uses its localization systems (e.g., GPS, radar, LIDAR, and/or camera systems) and map information to determine that the current road…does not curve for a threshold distance (e.g., 3 or more miles) and automatically prompts the driver to transition to a higher level of autonomy (e.g., any of automated level 210, 220, or 230)”, para. 0022). 





Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2013/0211656) in view of Wang et al. (US 2018/0239352 A1) further in view of Hatano (WO 2017/141426 A1).
Regarding claim 32,  An further teaches wherein creating the driving plan further includes driving control to traveling through the control change point at which the first driving control and the{YB:00891593.DOCXInternational Application Serial No. PCT/JP2017/015021Page 7 of 12Preliminary AmendmentDated: October 8, 2019 second driving control are switched (see Fig. 1).  
An in view of Wang International do not explicitly teach moving the vehicle to a central area of a lane when traveling through the control change point.
However, Hatano teaches a vehicle control device, vehicle control method, and vehicle control program comprising: moving a vehicle (“host vehicle M”, Fig. 3) to a central area (“travel lane center CL”, Fig. 3, also referred to as “center line of the traveling lane”, see para. 0051 citation below) of a lane (“vehicle lane L1”, Fig. 3, also referred to as “traveling lane”, see para. 0051 citation below) when traveling autonomously (“automatic operation mode”, see para. 0051 citation below)
(“​The generation of trajectories in both cases where attention is paid to an automatic operation mode…is described below. FIG. 5 is a diagram showing an example of a trajectory generated by the trajectory generation section 118. As shown in fig. 5 (A), for example, a trajectory generation part 118 sets a future target position such as K (1), K (2), K (3) as a track of the own vehicle M every time a predetermined time ΔT elapses from a current time based on the current position of the vehicle M. Hereinafter, when these target positions are not distinguished, they are simply referred to as "target positions K" ​for example, the number of target positions K is determined according to the target time T. For example, when the target time T is set to 5 seconds, the trajectory generation part 118 sets the target position K on the center line of the traveling lane at a predetermined time ΔT (for example, 0.1 second) in five seconds, and determines the arrangement interval of the plurality of target positions K on the basis of the traveling mode”, para. 0051.
All of the components are known in An in view of Wang and in Hatano. Both An in view of Wang and Hatano teach vehicle control methods comprising handover of vehicle control between autonomous and manual operation see para. 0045 of An, para. 0057-0058 of Hatano and combination of An and Wang wherein manual operation comprises a level of autonomy). Further, An teaches wherein a vehicle is controlled to travel through a control change point wherein the control is changed from manual to autonomous control (see Fig. 13 of An), and Hatano teaches wherein a trajectory is generated for a vehicle to move to a center of a lane while the vehicle is controlled to travel autonomously. Thus it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of An in view of Wang with the teachings of Hatano to allow the “vehicle” of An to travel along a center of the “real road” as it moves through the “reliable section” (see Fig. 1 and para. 0038-0039 citation in rejection to claim 15). 
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2013/0211656) in view of Wang et al. (US 2018/0239352 A1) further in view of Katsumasa et al. (JP 2015/044432 A).
Regarding claim 37, An teaches wherein switching between the first driving control and the second driving control is executed in a lane (see lanes in Fig. 1-2 and rejection to claim 15), and 
Wang teaches switching between the first driving control and the second driving control is executed in a lane in which there is traffic (“traffic”, para. 0023) (“the transitions between automated levels 210, 220, 230, and 240 can be automatic. In this way, the examples described above can transition between automated levels without input from the driver….the driver can set preferences for under what circumstances to operate the vehicle at each of automated levels 210, 220, 230, and 240. For example, the driver can set preferences to operate the vehicle at fully automated level 210 on all freeways, on particular freeways, and/or on particular freeways at particular times, to operate the vehicle at drive-by-wire level 240 at all parking lots and/or particular parking lots, to operate the vehicle at assisted level 230 on particular roads, highways, and/or particular stretches of roads and/or highways, or to operate the vehicle at any desired automated level for any particular set of circumstances (e.g.,…traffic)”, para. 0023).
An in view of Wang do not explicitly teach wherein switching between the first driving control and the second driving control is executed in a lane in which a number of other vehicles present in the lane are within a predetermined distance which is less than a predetermined value.
However, Katsumasa teaches a drive support apparatus and drive support method, comprising: 
determining a number of other vehicles (“peripheral vehicles 3”, see para. 0045 citation below and Fig. 10) present in a lane (see lane in Fig. 10) are within a predetermined distance which is less than a predetermined value (“threshold number”, see para. 0045 citation below)
(“If the number of peripheral vehicles 3 is less than the threshold number (S230:no), or if the ratio of manually operated vehicles is less than the predetermined ratio (S232:no), a process of proposing switching to manual operation ( S234) is omitted.”, para. 0045)
Katsumasa further teaches where switching between first driving control and second driving control (“switch from the automatic driving to the manual driving”, see para. 0013 citation below) is executed in the lane in which the number of other vehicles present within a predetermined distance is greater than a predetermined value (“predetermined threshold number”, see para. 0013 citation below)
(“Further, in the above-described driving support device of the present invention, when the number of peripheral vehicles is greater than the predetermined threshold number, the ratio of manually driven vehicles among the peripheral vehicles may be detected. Then, when the ratio of the manually driven vehicle is higher than a predetermined ratio and the host vehicle is in the automatic driving, notify the driver that the switching from the automatic driving to the manual driving is recommended. Maybe in a situation where a certain number or more of peripheral vehicles are traveling and the ratio of manually-operated vehicles is high, it is difficult to enjoy the advantages of automatic driving because the original automatic driving is difficult even if automatic driving is performed. Therefore, in such a case, if the driver is recommended to switch from the automatic driving to the manual driving, the driver can enjoy the benefits of the manual driving”, para. 0013,
“For example, in the example shown in FIG. 10, there are five peripheral vehicles 3 in the inspection area, and three of them are manually operated vehicles, so the ratio of manually operated vehicles is 60%. Therefore, in such a case, it is determined that the ratio of the manually driven vehicle is equal to or higher than a predetermined ratio (S232: yes), and the driver is suggested to switch from the automatic driving to the manual driving (S234)”, para. 0044).
All of the components are known in An in view of Wang and in Katsumasa. Both An in view of Wang and Katsumasa teach vehicle control methods comprising handover of vehicle control between autonomous and manual operation (see para. 0045 of An, para. 0013 of Katsumasa, and combination of An and Wang wherein manual operation comprises a level of autonomy). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of An in view of Wang with the teachings of Katsumasa by switching between “autonomous” and “manual” control in the “vehicle” of An based on the number of other vehicles present within a proximity the vehicle, as taught by Katsumasa. The motivation for doing so would be to use the method of An in view of Wang in a congested/high traffic route, because it is difficult to enjoy the advantages of automatic driving in a situation where a certain number or more of peripheral vehicles are traveling and the ratio of manually-operated vehicles is high, (see para. 0013 citation of Katsumasa above). The combination of An in view of Wang further in view of Katsumasa would result in switching from “manual” to “autonomous” control in the “vehicle” of An when the number of proximal vehicles are less than a predetermined value.
Response to Arguments
Applicant’s arguments filed 4/28/2022 with respect to the prior art rejections to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments. However, at least one argument remains relevant to the current rejection. 
Applicant asserts, pg. 6, 
“Neither An nor SAE International discloses switching the driving control with a
high level of the autonomous driving including lane change driving control and the driving control with a low level of the autonomous driving not including lane change driving control and including lane-keeping driving control in accordance with whether the vehicle travels on a route belonging to the first map including identification information of a travel lane or on a route belonging to the second map not including identification information of a travel lane.
Applicant submits that that neither An nor SAE International discloses the point of controlling the driving of the vehicle by changing the level of automatic driving, which is specifically subdivided according to the whether or not the first map and the second map have the identification information of the travel lane, as in the amended claims.”
The Examiner disagrees with these assertions. As stated above in the 35 USC 103 section of this Office action, An teaches “the concept of autonomous driving in reliable sections…A reliable section corresponds to a spatial-temporal section in which autonomous driving context data, such as recognition information or map information, satisfies conditions required to perform autonomous driving on a specific road” (para. 0038-0039), and “unreliable sections correspond to a GPS shadow region A in which the reception of GPS signals is impossible while a vehicle is travelling and an area B in which the recognition of a signal lamp is impossible because of the position of the signal lamp or a view hidden by a preceding vehicle while a vehicle is travelling” (para. 0044), wherein “The autonomous driving context data may correspond to data required for the autonomous driving of the vehicle, and may include…lane recognition information” (para. 0017).
An further teaches, “When a driver uses an autonomous driving apparatus for a vehicle according to an embodiment of the present invention through these unreliable sections, the vehicle may autonomously drive in a reliable section and then should hand over the control of the vehicle to the driver before entering one of the unreliable sections. Thereafter, when the vehicle moves out of the unreliable section and into a reliable section, the vehicle may drive autonomously” (para. 0045).
Thus, An teaches controlling the driving of the vehicle by changing the level of automatic driving when traveling between the “unreliable” and “reliable” sections of the “map information” (para. 0039, 0042, 0045), wherein the “reliable” sections include the “autonomous driving context data” which includes the “lane recognition information” (para. 0017) and the “unreliable” section do not.
Further, Wang is relied upon to teach a driving control with a high level of the autonomous driving including lane change driving control (“passing mode 304”, Fig. 3) and the driving control with a low level of the autonomous driving not including lane change driving control and including lane-keeping driving control (“lane-following mode 302”, Fig. 3). 
Thus, as stated above in the 35 USC 103 section of this Office action, An in combination with Wang teach all the limitations of amended claims 15 and 27.
Conclusion	








Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665